Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008058261; WO 2011153157; or US 8,039,627
in view of:
Kushner et al., Canadian Journal of Physiology and Pharmacology (1999), 77(2), 79-88;
U.S. Patent No. 6,603,008;
U.S. Patent No.  6,221,335;
U.S. Publication No.  20070082929;
U.S. Publication No.  20070197695;
U.S. Patent No. 7,517,990;
Tonn, Biological Mass Spectrometry Volume 22 Issue 11, Pages 633 - 642 (1993);
Haskins, Biomedical Spectrometry Volume 9 Issue 7, Pages 269 -277 (1982);

Browne, Journal of Clinical Pharmacology1998; 38: 213-220;
Baillie, Pharmacology Rev.1981; 33: 81-132;
U.S. Patent No. 6,440,710; and
Gouyette, Biomedical and Environmental Mass Spectrometry, Vol. 15, 243-247 (1988).

As a non-deuterated drug, NBI-98854 is under investigation for the treatment of movement disorders including tardive dyskinesia, see WO 2008058261; WO 2011153157; and US 8,039,627. NBI-98854, a valine ester of (+)-α-dihydrotetrabenazine, in humans is slowly hydrolyzed to (+)-α-dihydrotetrabenazine which is an active metabolite of tetrabenazine.


    PNG
    media_image1.png
    206
    209
    media_image1.png
    Greyscale

Although NBI-98854 is non-deuterated, the prior art is replete with references teaching the pharmacodynamic and pharmacokinetic benefits of deuterated drugs.  It is for that proposition that the examiner joins the other secondary references which teach that such modified compounds are obvious, for at least two separate reasons:
	First, one is motivated to prepare deuterated versions of drugs to obtain a version with better pharmaceutical properties. 
in vivo.  Deuteration can also lower the genotoxicity of therapeutic compounds.  Deuteration increases effectiveness of compounds by preventing their breakdown by target microorganisms. See page 83+.
US 6,603,008 teaches "[S]ubstitution with heavier isotopes such as deuterium, i.e. 2H, can afford certain therapeutic advantages resulting from greater metabolic stability, for example increased in vivo half-life or reduced dosage requirements and, hence, may be preferred in some circumstances" (see col. 6, lines 59-67 and col. 7, lines 11-16). 
US 6221335 teaches that “by deuterating drugs, we have likely … increased the lipophilic nature of the molecule” and, via the deuterium isotope effect, produced a derivative “less easily cleaved by metabolic (or destructive) processes.  Hence, the 
US 20070082929, paragraph 0014 states, “Deuteration of pharmaceuticals to improve pharmacokinetics (PK), pharmacodynamics (PD), and toxicity profiles, has been demonstrated previously with some classes of drugs.
	US 20070197695 states, “Deuteration can yield pharmaceuticals having improved bioavailability and reduced the toxicity.”
	US 7517990 states, “a deuterated compound is very useful in elucidation of reaction mechanism and substance metabolism and used widely as a labeled compound.  Said compound is also known to be useful as drugs, pesticides … and the like due to change in stability and property itself by isotope effect thereof.”
Second, and as an alternative branch, one is motivated to prepare deuterated versions of drugs, which can be used to obtain valuable information about how the un-deuterated drug or closely related drugs act in the body. Note the quotation for US 7517990 above. For example:
Tonn, Biological Mass Spectrometry Volume 22 Issue 11, Pages 633 – 642 (1993) states “Pharmacokinetic studies employing stable isotope labeled drugs… offer many advantages over the more conventional use of unlabeled drugs… A pharmacokinetic study in which a labeled and an unlabeled drug are simultaneously and independently … is advantageous since it reduces to inter-day variability in the measured pharmacokinetic parameters. The advantages of this approach include an increase in the statistical power of the study, yielding an overall reduction in the number of study subjects, and also a diminished risk due to a reduction in the exposures to the 
Haskins, Biomedical Spectrometry Volume 9 Issue 7, Pages 269 – 277 (1982) surveys the application of stable isotopes in biomedical research in several areas. For example, in stable isotope dilution assays, it notes that deuterium is “is the best heavy isotope for this work”. Also, the section on the use of stable isotopes in chronic administration studies lists only deuterium isotopes. 
Wolen, Journal of Clinical Pharmacology 1986; 26: 419-424, noting that the lack of toxicity for deuterium makes it “ideally suited for human studies” (abstract) concludes that “the application of stable isotope methodology to the problems of bioavailability and bioequivalence have proved extremely versatile and useful. The technique is simple and powerful and results in extremely low risk to the subject.” (page 423) Thus, one is motivated to prepare deuterated drugs to gain these advantages.
Browne, Journal of Clinical Pharmacology1998; 38: 213-220 quantifies the advantage of using stable isotope labeled drugs to, for example, identify metabolites, to evaluate drug interactions, and to measure absolute bioavailability.  Compared with standard methods which do not use isotopically labeled drugs, there is a cost reduction of 23% and a reduction in 36% in terms of the number of subjected needed. This again provides a strong motivation, to obtain these advantages. 
Baillie, Pharmacology Rev.1981; 33: 81-132 is a useful review of the use of stable isotopes. For example, pages 108-110 (section III C1) discuss the use of 
	USP 6440710 states, “Deuterium- and tritium-labeled organic compounds have become increasingly important for the role they play in structure determination, mechanistic studies, elucidation of biosynthetic pathways and in biochemical studies.”
	Gouyette, Biomedical and Environmental Mass Spectrometry, Vol. 15, 243-247 (1988), gives an example with the anti-cancer drug Elliptinium. The reference notes, “New derivatives in the ellipticine series are under preclinical and clinical development. In order to study the fate of those molecules, it was decided that a standard molecule of this family of intercalating agents be labelled with stable isotopes which might be used in man without any problem of radioprotection or irradiation. Therefore, in a first step, elliptinium was labelled with three deuterium atoms, then injected intravenously into rats…” In this way, they were “able to confirm the presence of unchanged drug in urine and in bile” and identify two metabolites.  This information provided about ellipticine is relevant to other derivatives in the ellipticine series.
	Hence, it is clear that under either of these two prongs, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 

In addition, it is clear under both branches that deuteration per se is a known improvement technique for getting a more useful version of the pharmaceutical, and that the improvement is of a predictable nature, as is seen by the success reported in the various secondary references. Thus, it would have been obvious to one of ordinary skill in the pharmaceutical art to have applied this known improvement technique in the same way to the compound of the primary reference to obtain the results reasonably predictable from the secondary references. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1396; Ruiz v. AB Chance Co., 69 USPQ2d 1686; In re Nilssen, 7 USPQ2d 1500.
In this way, those of ordinary kill could have applied the deuterated version of  NBI-98854 in a predictable fashion for the purposes of treating Parkinson’s disease levodopa-induced dyskinesia.  

Accordingly the rejected claims are deemed obvious.
Regarding any alleged levels of deuteration, selecting and optimizing the level of deuteration, up to an including full deuteration, would be within the skill of one seeking to achieve either of the goals set forth in the secondary references. For example, setting 100% deuteration at one position is routinely done, and as seen by the references cited above, di-deuteration and higher levels are also employed.
Moreover, the recited combination therapies would have well within the skill of those of ordinary skill for the purposes increasing therapeutic effect.
Any observed result (e.g., claims 13 and 14) would have been an invariable aspect of treating Parkinson’s disease levodopa-induced dyskinesia with deuterated Tetrabenazine, see MPEP § 2112.01 (““Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d .

s 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over the primary and secondary references, outlined above in view of Fabbrini et al., Movement Disorders 22:1379–1389, quiz 1523 (Fabbrini) or Fahn et al. (2004) N Engl J Med 351:2498–2508 (Fahn).

It was known at the time of the invention that dopamine replacement therapy represents the most effective treatment for PD. However, with disease progression the duration of clinical benefits derived from L-DOPA shortens and patients start experiencing motor fluctuations, known as “end of dose deterioration” or the “wearing off” phenomena. The clinical response to L-DOPA becomes unpredictable and the patient may frequently switch from “on” condition to “off” states. The decrease in the clinical response demands a progressive increase in the dosage of L-DOPA, which ultimately fails to provide stable control of motor symptoms, resulting in the appearance of involuntary movements or dyskinesia, see Fahn and Fabbrini.  Therefore, Parkinson combination therapy with the recited drugs would have been primary facie obvious to curb drug-induced tardive dyskinesia.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642